Citation Nr: 1012635	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.   Entitlement to service connection for bilateral hearing 
loss.

2.  What evaluation is warranted for urticaria with 
neurodermatitis and eczema from April 12, 2004?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to December 
1995 and from September 2005 to May 2009.  He also had 
additional service consisting of periods of active duty for 
training and inactive duty training in the Army National 
Guard.  

This appeal arises from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In June 2007, the Veteran testified at a travel Board 
hearing.

The issue of entitlement to an increased rating for 
urticaria with neurodermatitis, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss for VA disability purposes is not demonstrated.


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated by service, and 
a sensorineural hearing loss  may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.   There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in April 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran with notice of 
how disability ratings and effective dates are determined, 
but that omission was not prejudicial because the 
preponderance of the evidence is against the claim. 

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording a VA examination. 
The Veteran was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting him that 
reasonably affects the fairness of this adjudication.  
38 C.F.R. 
§ 3.159(c).

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include sensorineural hearing loss, 
which are manifest to a compensable degree within one year 
after separation from active duty.  38 U.S.C.A §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels, and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a Veteran 
may, nevertheless, establish service connection for a 
current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley, 5 Vet App. 155. 

The Veteran contends that he has hearing loss due to in-
service noise exposure.  Specifically, he testified at a 
June 2007 hearing that he was exposed to noise from field 
artillery, sleeping in tents near generators and from riding 
in track vehicles.

The Veteran's service treatment records, to include all 
periods of service, are negative for hearing loss as defined 
by VA regulation.  

A reference audiogram conducted at enlistment in August 
1992, shows pure tone thresholds in the right ear were 0, 0, 
0, 10 and 5 decibels, respectively, at 500, 1,000, 2,000, 
3,000 and 4000 Hertz.  The thresholds in the left ear at the 
same frequencies were 5, 0, 0, 5 and 15 decibels, 
respectively.  The records do note that the Veteran was 
exposed to hazardous noise and that his hearing was 
routinely tested.  Results from audiometric testing do not 
show hearing loss for VA purposes.

Furthermore, service treatment records dated in 2007 and 
2008 during the Veteran's second period of active duty 
service reflect several complaints of subjective hearing 
loss.  A June 2007 comprehensive audiology evaluation report 
revealed normal hearing sensitivity bilaterally.     

In December 2009, the Veteran was referred for VA 
examination for the specific purpose of obtaining an opinion 
as to whether or not any current hearing loss could be 
related to service.  The examiner noted that the claims 
folder had been reviewed.  The Veteran reported a history of 
military exposure to gunfire.  He stated that that he had 
difficulty understanding speech and that he needs to ask 
people to repeat themselves.  
 
On audiological evaluation pure tone thresholds for the 
right ear were 0, 0, 0, 5 and 10 decibels at 500, 1000, 
2000, 3,000, and 4000 Hz, respectively, and for the left ear 
at the same frequencies were 0, 0, 5, 5 and 10 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  It was stated that the Veteran 
demonstrated excellent word recognition ability in each ear.   
The audiological results were summarized as normal hearing 
at 250 through 8000 Hz, bilaterally.

In this case, there is no controversy as to whether the 
Veteran was exposed to excessive noise in service.  However, 
the fact that he was exposed to noise trauma in service does 
not, by itself, establish a basis to grant entitlement to 
service connection for hearing loss.  The audiometric 
examinations of record, including current VA examination in 
December 2009, fail to show a hearing loss as defined by VA 
regulation.  38 C.F.R. § 3.385.  The measurements of the 
Veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability.  
The findings do not show that a puretone threshold in any 
critical frequency was 40 decibels or greater, that three or 
more frequencies were 26 decibels or greater, or that the 
speech recognition score was less than 94 percent.  
Therefore the Veteran does not have a hearing loss 
disability for which service connection can be awarded.

In view of the foregoing discussion, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for bilateral hearing loss.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and his appeal must be denied.  Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The claim of entitlement to an increased rating for 
urticaria with neurodermatitis and eczema requires 
additional development before a decision can be made on the 
merits.

The Veteran's service-connected skin disorders have been 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
evaluating dermatitis or eczema and under Diagnostic Code 
7825 for evaluating urticaria.  The criteria of Diagnostic 
Code 7806 are not the same as those that pertain to 
Diagnostic Code 7825.  

The Veteran has consistently reported experiencing itching, 
burning and developing hives, particularly in the summer 
months.  VA examination reports from October 2004 and 
December 2009, the examiners note the percent of total and 
exposed body surface area affected by the skin disorders, 
but neither examiner provides appropriate clinical findings 
that are responsive to the applicable criteria for rating 
the disability under 38 C.F.R. § 4.118, Diagnostic Code 7825 
for urticaria.  Moreover, neither examination was conducted 
during a summer months when the disorder is arguably most 
severe.  Therefore, a remand for a new VA examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an examination by a dermatologist to 
evaluate the nature and extent of any 
urticaria.  The claims folder and a copy 
of this remand are to be provided to the 
examiner for review in conjunction with 
the examination.  In accordance with the 
latest AMIE worksheets for rating 
urticaria, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints and 
the nature and extent of any disability.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner 
should attach a copy of their curriculum 
vitae to the examination report.

2.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

3.  Thereafter, the RO must readjudicate 
what evaluation is warranted for urticaria 
with neurodermatitis and eczema from April 
12, 2004.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant offered an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


